USCA4 Appeal: 22-6450      Doc: 6        Filed: 11/28/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6450


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        BRYANT SHELDON JORDAN,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:07-cr-00207-TDS-1)


        Submitted: November 22, 2022                                Decided: November 28, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Bryant Sheldon Jordan, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6450      Doc: 6        Filed: 11/28/2022     Pg: 2 of 2




        PER CURIAM:

              Bryant Sheldon Jordan appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(2) motion for a sentence reduction. We have reviewed the record and find no

        reversible error. Accordingly, we affirm. United States v. Jordan, No. 1:07-cr-00207-

        TDS-1 (M.D.N.C. Mar. 31, 2022). We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2